Citation Nr: 0010292	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-49 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for osteochondritis 
dissecans of the right ankle with arthritis, currently rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to an evaluation in excess 
of 20 percent for osteochondritis dissecans of the right 
ankle with arthritis.

In April 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.  

In August and October 1999 the RO affirmed the prior denial 
of entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the right ankle with arthritis.

The case has since been returned to the Board for further 
appellate review.  

The Board notes that the veteran raised a claim for a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) in December 1996.  The 
RO denied this claim in July 1997, and sent notice of the 
denial in August 1997.  The RO issued a second decision in 
December 1997 again denying the TDIU claim.  There is no 
indication in the record of the veteran submitting a Notice 
of Disagreement with respect to either of these decisions.  
These decisions have therefore become final.  38 C.F.R. 
§§ 20.201, 20.302 (1999).  

The issue of entitlement to an extraschedular rating for 
osteochondritis dissecans of the right ankle with arthritis 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's right ankle disability is currently 
receiving the maximum rating for limitation of motion, and is 
not manifested by ankylosis, malunion, or astragalectomy.  

3.  The veteran's right ankle disability is manifested by a 
tender scar.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for osteochondritis of 
the right ankle with arthritis have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.25, 4.68, 4.71a, 4.118, Diagnostic Codes 5271 and 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records received from the Social Security Administration 
(SSA) show that the veteran was granted disability based on 
the primary diagnosis of chronic ischemic heart disease with 
angina.  No secondary diagnosis was listed.  Medical records 
submitted from the SSA do not include medical records 
documenting recent treatment of the veteran's right ankle.  

Records from Memorial Medical Center, dating from about 
September 1994 to February 1999, show that the veteran was 
seen in April 1996 complaining of a possible spur on the 
bottom of his right foot, which he stated had been present 
for the past two years, and had intensified further over the 
last four to six months.  Examination revealed no swelling or 
discoloration of either foot.  There was pain on palpation of 
the plantar aspect of the right heel.  Muscle groups were 
equally strong at 3/5.  Range of motion in the ankle was 
within normal limits bilaterally.  X-rays revealed no 
fractures or dislocations and an inferior calcaneal spur, 
bilaterally.  The impression was an inferior calcaneal spur, 
bilaterally, and plantar fasciitis on the right.  

The veteran raised a claim for entitlement to an increased 
evaluation of his right ankle disability in May 1996.  

In June 1996 a VA joints examination was conducted.  The 
veteran reported his history of injuring his right ankle in 
the service resulting in the surgical removal of a piece of 
bone in the ankle joint.  He reported that his ankle had been 
aching more over the last few years with it occasionally 
giving way on him, particularly when walking on hard 
surfaces.  He reported falling a few times due to buckling 
and giving away of the ankle.  It was noted that he had 
developed degenerative joint disease over the years.  

Examination revealed a normal appearing ankle with a well-
healed anterolateral scar.  There was slight tenderness over 
the scar, but the tendons were all pulling through and there 
was no adherence of the scar to the underlying capsular 
tendons.  The veteran walked with a slight limp due to 
reported pain in the right ankle.  Dorsiflexion in the right 
ankle was 20 degrees; plantar flexion was to 45 degrees; and 
eversion and inversion were both to 20 and 45 degrees 
respectively.  

It was noted that he had considerable swelling of the left 
ankle due to chronic heart disease.  There was no instability 
on either mediolateral stress or anteroposterior stress.  
There was tenderness over the area of the dome of the talus 
on palpation and pressure, but no tenderness over the 
remaining joint lines.  The diagnosis was status post-
operative removal of a loose bone fragment from the right 
ankle, probably old osteochondritis dissecans, with post-
traumatic degenerative joint disease, mild to moderate in 
nature.  Subsequent x-rays were interpreted as revealing a 
suggestion of an old healed fracture of the lower right 
fibula and an inferior calcaneal spur.  

In October 1996 the veteran was seen at the Memorial Medical 
Center for some pain and swelling in the right ankle along 
the outside of the ankle area.  Examination revealed pain on 
palpation of the right ankle and pain on motion of the foot 
in a plantar inverted position.  X-rays were interpreted as 
showing degenerative joint changes along the lateral aspect 
of the ankle joint beneath the lateral malleolus and talus.  
The assessment was degenerative joint disease of the lateral 
aspect of the right ankle.  

Records from the Coastal Medical Center dated from August 
1994 to January 1999 do not document a diagnosis or treatment 
of the veteran's right ankle disability.  

In a statement received by the RO in November 1996, S.C. of 
C's Lawn Care wrote that the veteran had been employed by C's 
Lawn Care and was unable to perform the duties required 
because his right ankle would swell up and give out on him.  
In July 1997 S.C. reported that the veteran was no longer 
working for C's Lawn Care because he was unable to "hold up 
walking" and that his ankle would give out and swell up.  

In October 1997 a VA Field Examination was conducted 
concerning the veteran's employment status.  Interviews were 
conducted with the veteran, his spouse, son, and daughter-in-
law.  

The veteran stated that he had worked for his son and 
daughter-in-law from 1990 to 1995 to supplement his income 
(VA and Social Security) because he was not financially able 
to make it with what he received from VA and the SSA.  The 
son and daughter-in-law, R.C. and S.C. respectively, 
confirmed that the veteran had worked for them from 1990 to 
1995 and that he performed light work in his job, earning 
$200.00 per week (gross amount).  

They reported that he worked at his own pace and only came to 
work when his health allowed him to work.  They estimated 
that he had missed two days of work during the period of time 
that he had worked for them.  They also confirmed that the 
veteran used to own the business and had given it to them 
after suffering a heart attack in 1985.  They stated that 
they were unable to produce any employment records to confirm 
lost time or the period of employment.  The interviewer 
noted, upon observing the veteran, that he would have a 
difficult time competing in the job market.

VA records from May 1998 to November 1998 do not document 
treatment of the veteran's right ankle disability.  



In June 1999 a VA joints examination was conducted.  With 
respect to the right ankle, current symptoms included pain 
and swelling on a daily basis, and that it had given way on 
occasion.  

Examination revealed a well-healed scar.  The ankle was 
swollen when compared to the opposite side.  There was 5-
degree dorsiflexion on the right and 10 degrees on the left.  
Plantar flexion was 35 degrees on the right and 60 degrees on 
the left.  Subtalar motion was 30 degrees on the right and 45 
degrees on the left.  The veteran was tender diffusely around 
the ankle, with the most marked tenderness noted over the 
anterolateral aspect.  

X-rays showed post-surgical clips in the ankle from the 
previous heart bypass surgery.  There was osteochondritis 
dissecans of the lateral dome of the talus and moderate 
degenerative changes in the ankle.  The diagnosis was 
moderate post-traumatic arthritis of the right ankle and 
status post shrapnel wound and osteochondritis dissecans.  
The examiner indicated that there was no ankylosis, and found 
that the veteran's subjective complaints were consistent with 
the objective findings.  Such findings included swelling, 
loss of motion, tenderness, and x-ray findings revealing 
moderate post-traumatic arthritis and osteochondritis 
dissecans.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  



Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).




Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, 
not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

Normal arc of motion in the ankle is from 0 to 20 degrees for 
dorsiflexion and from 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The Rating Schedule provides compensation for limitation of 
motion of the ankle that is moderate (10 percent) or marked 
(20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that as a result of the April 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

A review of the record indicates that the development 
requested by the Board in its April 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA treatment 
records, private medical records, and SSA records pertaining 
to the veteran, and, in July 1998 and February 1999 letters, 
the RO afforded him the opportunity to identify additional 
treatment records which were pertinent to his claim.

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in June 1999.  The report of the 
examination is thorough and responsive to all the Board's 
April 1998 remand questions, including the questions 
regarding ankylosis and limitation of motion of the right 
ankle.  The examination report indicates that the claims 
folder was reviewed by the examiner in conjunction with his 
examination of the veteran.  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).  
In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's right ankle 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The veteran's right ankle disability is currently rated as 20 
percent disabling under Diagnostic Code (DC) 5271 based on 
limitation of motion of the ankle.  A 20 percent rating for 
limitation of motion of the ankle is the maximum rating 
available under DC 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

As 20 percent is the maximum evaluation available pursuant to 
DC 5271, there is no basis upon which to assign an increased 
schedular evaluation, including functional loss due to pain, 
limitation of motion, swelling, incoordination, atrophy, 
etc., under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

There is no medical evidence documenting ankylosis of the 
ankle, malunion of the os calcis or astragalus, or 
astragalectomy.  X-rays have not been interpreted as 
revealing any of these conditions.  In addition, the June 
1999 VA examiner concluded that the veteran did not have 
ankylosis of the right ankle.  Thus, these diagnostic codes 
are not for application in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, and 5274; Butts v. Brown, 
5 Vet. App. 532 (1993).  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

The record indicates that the veteran's right ankle was 
operated on following his in-service injury.  The June 1999 
VA examiner noted that the scar on the right ankle was well-
healed.  No conclusion as to whether it was tender and 
painful was documented.  However, the June 1996 VA examiner 
specifically noted that the scar, while well-healed, was 
slightly tender, with the tendons pulling through with no 
adherence of the scar to the underlying capsular tendons.  

Based on this evidence, the Board concludes that, resolving 
doubt in favor of the veteran, that an additional 10 percent 
rating for a tender scar is warranted based on the finding of 
the June 1996 VA examiner.  A separate rating for a poorly 
nourished scar is not warranted as both VA examinations 
indicated that the scar was well-healed.  38 C.F.R. §§ 4.3, 
4.118, Diagnostic Codes 7803, 7804, and 7805.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that, based on the evidence of record, and 
resolving doubt in favor of the veteran, a combined 30 
percent rating for osteochondritis dissecans of the right 
ankle with arthritis, based on an additional 10 percent 
rating for a tender scar.  


ORDER

Entitlement to an increased evaluation of 30 percent for 
osteochondritis dissecans of the right ankle with arthritis 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that VA regulations provide that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  See Floyd v. Brown, 
9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board notes that the veteran has been 
previously granted non-service connected pension for coronary 
artery disease.  However, according to the October 1997 field 
examination report, the veteran had resumed working in 1990, 
earning $200.00 per week performing light work at his son's 
and daughter-in-law's business (the business had apparently 
been given to them by the veteran).  The veteran continued 
working until 1995, when, per the report of S.C., the 
daughter-in-law, he was no longer able to perform the duties 
required of the job because his ankle was giving out on him 
and swelling up.  

On VA examination in June 1999, the VA examiner noted that 
the veteran's subjective complaints of pain with walking, of 
swelling, of limping, of giving way and falling were 
supported by the objective findings on examination.  Such 
findings included swelling, loss of motion, tenderness, and 
x-ray findings revealing moderate post-traumatic arthritis 
and osteochondritis dissecans.  In addition, in the October 
1997 field examination report, the interviewer noted, upon 
observing the veteran, that he would have a difficult time 
competing in the job market.  The Board is of the opinion 
that the evidence indicates that the veteran's right ankle 
disability may have resulted in marked interference with 
employment.  

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the periods he was unable to, or was 
terminated from work due to his service-
connected right ankle disability.  

3.  Thereafter, the RO should, under 
38 C.F.R. § 3.321(b)(1), refer the case 
to the Director, Compensation and Pension 
Services (now the Under Secretary for 
Benefits) for consideration of assignment 
of an extraschedular evaluation for the 
right ankle disability commensurate with 
the average earning capacity impairment.  
The determination should be accompanied 
by a rationale.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development and adjudicative 
actions have been completed, and if it 
has not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Thereafter, if it has been determined that an extraschedular 
rating is not warranted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


